                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 1 of 17



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                          UNITED STATES DISTRICT COURT
                                            7
                                                                                 DISTRICT OF ARIZONA
                                            8
                                            9    Denise Arenas, individually, and on              No. ___________________________
                                                 behalf of all others similarly situated,
                                           10
                                                                        Plaintiff,                COLLECTIVE ACTION
                                           11                                                     COMPLAINT PURSUANT TO 29
BENDAU & BENDAU PLLC




                                                 v.                                               U.S.C. § 201, ET SEQ.
                                           12
                                                 Immanuel Campus of Care Foundation,
                       Phoenix, AZ 85060




                                           13    an Arizona Nonprofit Corporation and
                        P.O. Box 97066




                                                 Terry McNellis and Jane Doe McNellis,
                                           14    a Married Couple,
                                           15                           Defendants.
                                           16
                                           17          Plaintiff, Denise Arenas (“Plaintiff”), individually, and on behalf of all other
                                           18
                                                persons similarly situated, alleges as follows:
                                           19
                                                                             PRELIMINARY STATEMENT
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                             -1-
                                           29
                                           30
                                                    Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 2 of 17



                                                        1.     Plaintiff brings this action on behalf of herself and all similarly situated
                                            1
                                            2   current and former Hourly Employees1 of Defendants Immanuel Campus of Care
                                            3   Foundation and Terry McNellis and Jane Doe McNellis.2
                                            4
                                                        2.     Plaintiff, individually, and on behalf of all others similarly situated, brings
                                            5
                                                this action against Defendants for their unlawful failure to pay overtime in violation of
                                            6
                                            7   the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).
                                            8           3.     Plaintiff brings a collective action under the FLSA to recover the unpaid
                                            9
                                                overtime owed to her individually and on behalf of all other similarly situated employees,
                                           10
                                                current and former, of Defendants. Members of the Collective Action are referred to as
                                           11
BENDAU & BENDAU PLLC




                                           12   the “Collective Members.”
                       Phoenix, AZ 85060




                                           13           4.     The Collective Members are all current and former Hourly Employees who
                        P.O. Box 97066




                                           14
                                                were employed by Defendants at any time starting three years before this Complaint was
                                           15
                                                filed, up to the present.
                                           16
                                           17           5.     This is an action for unpaid wages, liquidated damages, interest, attorneys’

                                           18   fees, and costs under the FLSA.
                                           19
                                                        6.     The FLSA was enacted “to protect all covered workers from substandard
                                           20
                                                wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                           21
                                           22
                                                1
                                                       For the purposes of this Complaint, “Hourly Employees” is exclusively a job title
                                           23
                                                used for the purpose of classifying the putative class of similarly situated individuals, is
                                           24   not necessarily the job title of the Plaintiff and putative class, and has no bearing or
                                                relation to any specialization, skill, education, training, or other qualification that might
                                           25   otherwise be associated with such a job title.
                                           26   2
                                                     All Defendants to this action are collectively referred to as either “Immanuel
                                           27   Campus of Care” or “Defendants” unless specified otherwise.
                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 3 of 17



                                                exempt employees an overtime premium for all time spent working in excess of 40 hours
                                            1
                                            2   per week.
                                            3          7.      Defendants engaged in the regular policy and practice of subjecting
                                            4
                                                Plaintiff and the Collective Members to their policy and practice of failing and/or
                                            5
                                                refusing to pay them one and one-half times their regular rates of pay for all time they
                                            6
                                            7   worked in excess of 40 hours per week, in violation of 29 U.S.C. § 207(a).
                                            8          8.      Therefore, Defendants did not pay Plaintiff or the Collective Members the
                                            9
                                                applicable overtime rate, in violation of 29 U.S.C. § 207.
                                           10
                                                                               JURISDICTION AND VENUE
                                           11
BENDAU & BENDAU PLLC




                                           12          9.      Plaintiff realleges and incorporates by reference all allegations in all
                       Phoenix, AZ 85060




                                           13   preceding paragraphs.
                        P.O. Box 97066




                                           14
                                                       10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           15
                                                29 U.S.C. § 201, et seq. because this action arises under the Constitution and laws of the
                                           16
                                           17   United States.

                                           18          11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                           19
                                                because acts giving rise to the claims of Plaintiff and the Collective Members occurred
                                           20
                                                within the District of Arizona, and Defendants regularly conduct business in and have
                                           21
                                           22   engaged in the conduct alleged in the Complaint – and, thus, are subject to personal

                                           23   jurisdiction in – this judicial district.
                                           24
                                                                                            PARTIES
                                           25
                                                       12.     Plaintiff realleges and incorporates by reference all allegations in all
                                           26
                                           27   preceding paragraphs.

                                           28
                                                                                              -3-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 4 of 17



                                                       13.    At all times material to the matters alleged in this Complaint, Plaintiff is an
                                            1
                                            2   individual residing in Maricopa County, Arizona, and is a former employee of
                                            3   Defendants.
                                            4
                                                       14.    At all material times, Plaintiff is a full-time, non-exempt employee of
                                            5
                                                Defendants who has worked for Defendants from approximately November 2019 through
                                            6
                                            7   approximately March 2020 as a kitchen server.
                                            8          15.    Throughout Plaintiff’s entire employment, she was paid as an hourly
                                            9
                                                employee at a rate of $12 per hour.
                                           10
                                                       16.    At all material times, Plaintiff was employed by Defendants. Defendants
                                           11
BENDAU & BENDAU PLLC




                                           12   employed Plaintiff to perform various kitchen service-related and customer service-
                       Phoenix, AZ 85060




                                           13   related duties.
                        P.O. Box 97066




                                           14
                                                       17.    At all material times, Plaintiff was an employee of Defendants as defined
                                           15
                                                by the FLSA, 29 U.S.C. § 203(e)(1) and was a non-exempt employee under 29 U.S.C. §
                                           16
                                           17   213(a)(1).

                                           18          18.    Plaintiff has given her written consent to be a party Plaintiff in this action
                                           19
                                                pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to this
                                           20
                                                Complaint as “Exhibit A.”
                                           21
                                           22          19.    Plaintiff brings this action on behalf of herself and on behalf of all other

                                           23   persons similarly situated who are current or former Hourly Employees of Defendants,
                                           24
                                                including but not limited to Hourly Employees who agree in writing to join this action
                                           25
                                                seeking recovery under the FLSA.
                                           26
                                           27
                                           28
                                                                                             -4-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 5 of 17



                                                       20.    Plaintiff brings this action on behalf of herself and on behalf of all other
                                            1
                                            2   similarly situated current and former employees of Defendants–specifically, Hourly
                                            3   Employees who were not paid one and one-half times their regular rates of pay for all
                                            4
                                                time worked in excess of 40 hours in any given workweek and whose wages, therefore,
                                            5
                                                were non-compliant with the FLSA.
                                            6
                                            7          21.    Immanuel Campus of Care is an independently owned and operated
                                            8   assisted living and nursing facility that offers independent living, assistant living,
                                            9
                                                memory care, behavioral health, and skilled nursing services in Phoenix, Arizona.
                                           10
                                                       22.    Defendant Immanuel Campus of Care Foundation is an Arizona nonprofit
                                           11
BENDAU & BENDAU PLLC




                                           12   corporation, authorized to do business in the State of Arizona and was at all relevant
                       Phoenix, AZ 85060




                                           13   times Plaintiff’s and the Collective Members’ employer as defined by 29 U.S.C. §
                        P.O. Box 97066




                                           14
                                                203(d).
                                           15
                                                       23.    Under the FLSA, Defendant Immanuel Campus of Care Foundation is an
                                           16
                                           17   employer. The FLSA defines “employer” as any person who acts directly or indirectly in

                                           18   the interest of an employer in relation to an employee. At all relevant times, Defendant
                                           19
                                                Immanuel Campus of Care Foundation had the authority to hire and fire employees,
                                           20
                                                supervised and controlled work schedules or the conditions of employment, determined
                                           21
                                           22   the rate and method of payment, and maintained employment records in connection with

                                           23   Plaintiff’s and the Collective Members’ employment with Defendants. As a person who
                                           24
                                                acted in the interest of Defendants in relation to the company’s employees, Defendant
                                           25
                                                Immanuel Campus of Care Foundation is subject to individual under the FLSA.
                                           26
                                           27
                                           28
                                                                                              -5-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 6 of 17



                                                       24.    Defendant Terry McNellis and Jane Doe McNellis are, upon information
                                            1
                                            2   and belief, husband and wife. They have caused events to take place giving rise to the
                                            3   claims in this Complaint as to which their marital community is fully liable. Terry
                                            4
                                                McNellis and Jane Doe McNellis are owners of Immanuel Campus of Care Foundation
                                            5
                                                and were at all relevant times Plaintiff’s and the Collective Members’ employer as
                                            6
                                            7   defined by the FLSA, 29 U.S.C. § 203(d).
                                            8          25.    Under the FLSA, Defendants Terry McNellis and Jane Doe McNellis are
                                            9
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           10
                                                indirectly in the interest of an employer in relation to an employee. Terry McNellis and
                                           11
BENDAU & BENDAU PLLC




                                           12   Jane Doe McNellis are owners of Immanuel Campus of Care Foundation. At all relevant
                       Phoenix, AZ 85060




                                           13   times, they had the authority to hire and fire employees, supervised and controlled work
                        P.O. Box 97066




                                           14
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           15
                                                and maintained employment records in connection with Plaintiff’s and the Collective
                                           16
                                           17   Members’ employment with Defendants. As persons who acted in the interest of

                                           18   Defendants in relation to the company’s employees, Terry McNellis and Jane Doe
                                           19
                                                McNellis are subject to individual liability under the FLSA.
                                           20
                                                       26.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                           21
                                           22   Defendants gave consent to, ratified, and authorized the acts of all other Defendants, as

                                           23   alleged in this Complaint.
                                           24
                                                       27.    Defendants, and each of them, are sued in both their individual and
                                           25
                                                corporate capacities.
                                           26
                                           27
                                           28
                                                                                             -6-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 7 of 17



                                                       28.    Defendants are jointly and severally liable for the injuries and damages
                                            1
                                            2   sustained by Plaintiff and the Collective Members.
                                            3          29.    At all relevant times, Plaintiff and the Collective Members were
                                            4
                                                “employees” of Defendants as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                            5
                                                       30.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                            6
                                            7   Defendants.
                                            8          31.    At all relevant times, Defendants were and continue to be “employers” as
                                            9
                                                defined by FLSA, 29 U.S.C. § 201, et seq.
                                           10
                                                       32.    Defendants individually and/or through an enterprise or agent, directed and
                                           11
BENDAU & BENDAU PLLC




                                           12   exercised control over Plaintiff’s and the Collective Members’ work and wages at all
                       Phoenix, AZ 85060




                                           13   relevant times.
                        P.O. Box 97066




                                           14
                                                       33.    At all relevant times, Plaintiff and the Collective Members, in their work
                                           15
                                                for Defendants, were engaged in commerce or the production of goods for commerce.
                                           16
                                           17          34.    At all relevant times, Plaintiff and the Collective Members, in their work

                                           18   for Defendants, were employed by an enterprise engaged in commerce that had annual
                                           19
                                                gross sales of at least $500,000.
                                           20
                                                                              FACTUAL ALLEGATIONS
                                           21
                                           22          35.    Plaintiff realleges and incorporates by reference all allegations in all

                                           23   preceding paragraphs.
                                           24
                                                       36.    In or around November 2019, Plaintiff began employment with Defendants
                                           25
                                                as an Hourly Employee, performing various repetitive kitchen service-related and
                                           26
                                           27   customer service-related duties.

                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 8 of 17



                                                       37.    Al all relevant times, Plaintiff and the Collective Members, collectively,
                                            1
                                            2   have performed work as Hourly Employees for Defendants.
                                            3          38.    At all relevant times, Defendants did not pay Plaintiff or the Collective
                                            4
                                                Members one- and one-half times their regular rates of pay for all time spent working in
                                            5
                                                excess of 40 hours in a given workweek.
                                            6
                                            7          39.    Plaintiff and the Collective Members are and were non-exempt employees.
                                            8          40.    From the beginning of Plaintiff’s and the Collective Members’ employment
                                            9
                                                through the present day, Defendants failed to properly compensate Plaintiff and the
                                           10
                                                Collective Members for all of their overtime hours.
                                           11
BENDAU & BENDAU PLLC




                                           12          41.    At all relevant times, Plaintiff and the Collective Members were paid
                       Phoenix, AZ 85060




                                           13   exclusively on an hourly basis.
                        P.O. Box 97066




                                           14
                                                       42.    At all relevant times, Defendants, acting pursuant to company-wide policy
                                           15
                                                and practice, deducted one half-hour of time from each and every shift that Plaintiff and
                                           16
                                           17   the Collective Members worked for Defendants for lunch breaks, regardless of whether

                                           18   Plaintiff and the Collective Members actually took a lunch break.
                                           19
                                                       43.    Plaintiff and the Collective Members generally either did not take lunch
                                           20
                                                breaks or were required to and did continue to work through lunches, such that no break
                                           21
                                           22   for lunch was actually allotted by Defendants. Nonetheless, Defendants deducted such

                                           23   time from each and every shift that Plaintiff and the Collective Members worked for
                                           24
                                                Defendants
                                           25
                                                       44.    Such conduct on the part of Defendants violated the FLSA, 29 U.S.C. §
                                           26
                                           27   207(a).

                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 9 of 17



                                                      45.    Plaintiff and the Collective Members were not managers.
                                            1
                                            2         46.    Plaintiff and the Collective Members did not have supervisory authority
                                            3   over any employees, did not possess the authority to hire or fire employees, did not
                                            4
                                                possess authority to make critical job decisions with respect to any of Defendants’
                                            5
                                                employees, did not direct the work of two or more employees, and did not exercise
                                            6
                                            7   discretion and independent judgment with respect to matters of significance.
                                            8         47.    Plaintiff’s and the Collective Members’ primary duty was not the
                                            9
                                                management of the enterprise in which they were employed or any recognized
                                           10
                                                department of the enterprise.
                                           11
BENDAU & BENDAU PLLC




                                           12         48.    From the beginning of Plaintiff’s and the Collective Members’ employment
                       Phoenix, AZ 85060




                                           13   through the present day, Defendants failed to properly compensate them for any of their
                        P.O. Box 97066




                                           14
                                                overtime hours.
                                           15
                                                      49.    Defendants knew that – or acted with reckless disregard as to whether –
                                           16
                                           17   their refusal or failure to properly compensate Plaintiff and the Collective Members over

                                           18   the course of their employment would violate federal and state law, and Defendants were
                                           19
                                                aware of the FLSA overtime wage requirements during Plaintiffs’ and the Collective
                                           20
                                                Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                           21
                                           22   the FLSA.

                                           23         50.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           24
                                                and the Collective Members of their rights under the FLSA.
                                           25
                                                      51.    Therefore, in a given workweek, and during each and every workweek of
                                           26
                                           27   Plaintiff’s and the Collective Members’ employment with Defendants, Plaintiff and the

                                           28
                                                                                           -9-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 10 of 17



                                                Collective Members were subject to Defendants’ policy and practice of not paying one-
                                            1
                                            2   and one-half times Plaintiff’s and the Collective Members’ regular rates of pay for all
                                            3   hours worked in excess of 40 hours in a given workweek.
                                            4
                                                         52.   In a given workweek, and during each and every workweek of Plaintiff’s
                                            5
                                                and the Collective Members’ employment with Defendants, Plaintiff and the Collective
                                            6
                                            7   Members worked more than 40 hours but were not paid the applicable one and one half
                                            8   times Plaintiff’s and the Collective Members’ regular rates of pay for time they spent
                                            9
                                                working in excess of 40 hours.
                                           10
                                                         53.   Plaintiff believes and therefore claims that Defendants subjected each and
                                           11
BENDAU & BENDAU PLLC




                                           12   every Hourly Employee that they employed, including Plaintiff and the Collective
                       Phoenix, AZ 85060




                                           13   Members, to their policy and practice of not paying one- and one-half times Plaintiff’s
                        P.O. Box 97066




                                           14
                                                and the Collective Members’ regular rates of pay for all hours worked in excess of 40 in a
                                           15
                                                given workweek.
                                           16
                                           17            54.   Plaintiff and the Collective Members are covered employees within the

                                           18   meaning of the Fair Labor Standards Act (“FLSA”).
                                           19
                                                         55.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           20
                                                and the Collective Members of their rights under the FLSA.
                                           21
                                           22            56.   Defendants individually and/or through an enterprise or agent, directed and

                                           23   exercised control over Plaintiff’s and Collective Members’ work and wages at all relevant
                                           24
                                                times.
                                           25
                                                         57.   Due to Defendants’ illegal wage practices, Plaintiff and the Collective
                                           26
                                           27   Members are entitled to recover from Defendants compensation for unpaid overtime

                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 11 of 17



                                                wages, an additional amount equal amount as liquidated damages, interest, and
                                            1
                                            2   reasonable attorney’s fees and costs of this action under 29 U.S.C. § 216(b).
                                            3                             COLLECTIVE ACTION ALLEGATIONS
                                            4
                                                       58.    Plaintiff realleges and incorporates by reference all allegations in all
                                            5
                                                preceding paragraphs.
                                            6
                                            7          59.    Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) on her own
                                            8   behalf and as a representative of individuals similarly situated who are current or former
                                            9
                                                Hourly Employees of Defendants.
                                           10
                                                       60.    At all times material, Defendants paid Plaintiff and the Collective Members
                                           11
BENDAU & BENDAU PLLC




                                           12   at a fixed hourly rate.
                       Phoenix, AZ 85060




                                           13          61.    Defendants subjected all of their Hourly Employees, including Plaintiff and
                        P.O. Box 97066




                                           14
                                                the Collective Members, to their policy and practice of not paying their Hourly
                                           15
                                                Employees one- and one-half times their regular rates of pay for all hours they spent
                                           16
                                           17   working in excess of 40 hours in a given workweek, in violation of 29 U.S.C. § 207(a).

                                           18          62.    At all times material, Plaintiff and the Collective Members are and have
                                           19
                                                been similarly situated, have had substantially similar job requirements and pay
                                           20
                                                provisions, and are and have been subject to Defendants’ decision, policy, plan, and
                                           21
                                           22   common programs, practices, procedures, protocols, routines, and rules of willfully

                                           23   subjecting Plaintiff and the Collective Members to their policy and practice of not paying
                                           24
                                                their Hourly Employees one and one half times their regular rates of pay for all time they
                                           25
                                                spent working in excess of 40 hours in a given workweek, in violation of 29 U.S.C. §
                                           26
                                           27   207(a).

                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 12 of 17



                                                       63.     Plaintiff’s claims stated in this complaint are essentially the same as those
                                            1
                                            2   of the Collective Members. This action is properly maintained as a collective action
                                            3   because in all pertinent aspects the employment relationship of individuals similarly
                                            4
                                                situated to Plaintiff is identical or substantially similar.
                                            5
                                                       64.     Plaintiff and the Collective Members were each compensated on an hourly
                                            6
                                            7   basis for the duration of their employment with Defendants.
                                            8          65.     The Collective Members perform or have performed the same or similar
                                            9
                                                work as Plaintiff.
                                           10
                                                       66.     Defendants’ failure to pay overtime compensation required by the FLSA
                                           11
BENDAU & BENDAU PLLC




                                           12   results from generally applicable policies or practices and does not depend on the
                       Phoenix, AZ 85060




                                           13   personal circumstances of Plaintiff or the Collective Members.
                        P.O. Box 97066




                                           14
                                                       67.     While Plaintiff has described Plaintiff’s and the Collective Members’ job
                                           15
                                                titles as Hourly Employees, the specific job titles or precise job responsibilities of each
                                           16
                                           17   Collective Member does not prevent collective treatment.

                                           18          68.     All Collective Members, irrespective of their particular job requirements
                                           19
                                                and job titles, are entitled to proper overtime wage compensation for all hours worked in
                                           20
                                                excess of 40 in a given workweek.
                                           21
                                           22          69.     Although the exact amount of damages may vary among the Collective

                                           23   Members, the damages for the Collective Members can be easily calculated by a simple
                                           24
                                                formula. The claims of all Collective Members arise from a common nucleus of facts.
                                           25
                                                Liability is based on a systematic course of wrongful conduct by the Defendants that
                                           26
                                           27   caused harm to all of the Collective Members.

                                           28
                                                                                              -12-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 13 of 17



                                                        70.   As such, Plaintiff bring his FLSA overtime wage claim as a collective
                                            1
                                            2   action on behalf of the following class:
                                            3                 The FLSA Collective Members are all of Defendants’ current
                                            4                 and former Hourly Employees, and/or all other Hourly
                                                              Employees of Defendants whose hours were automatically at
                                            5                 least once in a given workweek, starting three years before this
                                                              lawsuit was filed up to the present.
                                            6
                                            7           71.   Defendants’ unlawful conduct, as described in this Collective Action
                                            8   Complaint, is pursuant to Defendants’ corporate policy or practice of minimizing labor
                                            9
                                                costs by refusing and/or failing to properly compensate its employees according to the
                                           10
                                                FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12           72.   Defendants are aware or should have been aware that federal law prohibited
                       Phoenix, AZ 85060




                                           13   them from not paying their Hourly Employees –namely, Plaintiff and the Collective
                        P.O. Box 97066




                                           14
                                                Members–an overtime premium wage for all time spent working in excess of 40 hours
                                           15
                                                per given workweek.
                                           16
                                           17           73.   Defendants’ unlawful conduct has been widespread, repeated, and

                                           18   consistent.
                                           19
                                                        74.   This action is properly brought and maintained as an opt-in collective
                                           20
                                                action pursuant to 29 U.S.C. § 216(b).
                                           21
                                           22           75.   Upon information and belief, the individuals similarly situated to Plaintiff

                                           23   include more than fifty (50) Hourly Employees currently and/or formerly employed by
                                           24
                                                Defendants, and Plaintiffs are unable to state the precise number of similarly-situated
                                           25
                                                employees because that information is solely in Defendants’ possession, custody, or
                                           26
                                           27
                                           28
                                                                                           -13-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 14 of 17



                                                control, but it can be readily ascertained from their employment records and the records
                                            1
                                            2   of Defendants’ payroll processor.
                                            3          76.    Notice can be provided to the Collective Members by First Class Mail to
                                            4
                                                the last address known to Defendants, via email at the last known email address known to
                                            5
                                                Defendants, and by text message to the last known telephone number known to
                                            6
                                            7   Defendants.
                                            8                                           DAMAGES
                                            9
                                                       77.    Plaintiff realleges and incorporates by reference all allegations in all
                                           10
                                                preceding paragraphs.
                                           11
BENDAU & BENDAU PLLC




                                           12          78.    Plaintiff and the Collective Members are entitled to recover overtime
                       Phoenix, AZ 85060




                                           13   compensation for the hours they worked in excess of 40 per given workweek for which
                        P.O. Box 97066




                                           14
                                                they were not paid at the federally mandated one- and one-half times their regular rates of
                                           15
                                                pay for all hours worked in excess of 40 in a given workweek.
                                           16
                                           17          79.    Plaintiff and the Collective Members are also entitled to an amount equal to

                                           18   all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
                                           19
                                                       80.    Plaintiff and the Collective Members are also entitled to recover their
                                           20
                                                attorney’s fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
                                           21
                                           22                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                       FAILURE TO PAY OVERTIME
                                           23
                                           24          81.    Plaintiff realleges and incorporates by reference all allegations in all

                                           25   preceding paragraphs.
                                           26
                                           27
                                           28
                                                                                            -14-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 15 of 17



                                                       82.    At all relevant times, Defendants did not pay Plaintiff or the Collective
                                            1
                                            2   Members one- and one-half times their regular rates of pay for all time spent working in
                                            3   excess of 40 hours in a given workweek.
                                            4
                                                       83.    Defendants engaged in such conduct in direct violation of 29 U.S.C. §
                                            5
                                                207(a).
                                            6
                                            7          84.    As such, unpaid overtime wages for such time Plaintiff and the Collective
                                            8   Members worked in excess of 40 hours per given workweek are owed to Plaintiff and the
                                            9
                                                Collective Members.
                                           10
                                                       85.    Defendants knew that – or acted with reckless disregard as to whether –
                                           11
BENDAU & BENDAU PLLC




                                           12   their refusal or failure to properly compensate Plaintiff and the Collective Members over
                       Phoenix, AZ 85060




                                           13   the course of their employment would violate federal and state law, and Defendants were
                        P.O. Box 97066




                                           14
                                                aware of the FLSA overtime wage requirements during Plaintiff’s and the Collective
                                           15
                                                Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                           16
                                           17   the FLSA.

                                           18          86.    Plaintiff and the Collective Members are therefore entitled to compensation
                                           19
                                                for their unpaid overtime wages at an hourly rate, to be proven at trial, plus an additional
                                           20
                                                equal amount as liquidated damages, together with interest, reasonable attorney’s fees,
                                           21
                                           22   and costs.

                                           23          WHEREFORE, Plaintiff, Denise Arenas, individually, and on behalf of all other
                                           24
                                                similarly situated persons, requests that this Court grant the following relief in Plaintiff’s
                                           25
                                                and the Collective Members’ favor, and against Defendants:
                                           26
                                           27
                                           28
                                                                                             -15-
                                           29
                                           30
                                                Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 16 of 17



                                                    A.    For the Court to declare and find that the Defendants committed one or
                                            1
                                            2             more of the following acts:
                                            3             i.       violated overtime provisions of the FLSA, 29 U.S.C. § 207, by
                                            4
                                                                   failing to pay proper overtime wages;
                                            5
                                                          ii.      willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                                            6
                                            7       B.    For the Court to award damages in the amounts of all unpaid overtime
                                            8             compensation due and owing to Plaintiff and the Collective Members for
                                            9
                                                          time they spent working in excess of 40 hours per given workweek;
                                           10
                                                    C.    For the Court to award compensatory damages, including liquidated
                                           11
BENDAU & BENDAU PLLC




                                           12             damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                       Phoenix, AZ 85060




                                           13             trial;
                        P.O. Box 97066




                                           14
                                                    D.    For the Court to award prejudgment and post-judgment interest on any
                                           15
                                                          damages awarded;
                                           16
                                           17       E.    For the Court to award Plaintiff’s and the Collective Members’ reasonable

                                           18             attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                                           19
                                                          all other causes of action set forth in this Complaint;
                                           20
                                                    F.    For the Court to provide reasonable incentive awards for each named
                                           21
                                           22             Plaintiff to compensate them for the time they spent attempting to recover

                                           23             wages for the Collective Members and for the risks they took in doing so;
                                           24
                                                          and
                                           25
                                                    G.    Such other relief as this Court deems just and proper.
                                           26
                                           27
                                           28
                                                                                        -16-
                                           29
                                           30
                                                 Case 2:20-cv-00730-GMS Document 1 Filed 04/14/20 Page 17 of 17



                                                           REQUEST FOR COLLECTIVE ACTION CERTIFICATION
                                            1
                                            2          As to Count I of this Complaint, Plaintiff requests that the Court designate this
                                            3   action as a collective action on behalf of the FLSA Collective Members and promptly
                                            4
                                                issue a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the
                                            5
                                                FLSA opt-in class, apprising them of the pendency of this action, and permitting them to
                                            6
                                            7   timely assert FLSA claims in this action by filing individual Consent to Sue Forms
                                            8   pursuant to 29 U.S.C. § 216(b).
                                            9
                                                                                  JURY TRIAL DEMAND
                                           10
                                                       Plaintiffs demand a trial by jury on all issues so triable.
                                           11
BENDAU & BENDAU PLLC




                                           12          RESPECTFULLY SUBMITTED this 14th day of April, 2020.
                       Phoenix, AZ 85060




                                           13                                               BENDAU & BENDAU PLLC
                        P.O. Box 97066




                                           14
                                                                                                    By: /s/ Clifford P. Bendau, II
                                           15                                                       Clifford P. Bendau, II
                                                                                                    Christopher J. Bendau
                                           16                                                       Attorneys for Plaintiff
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                             -17-
                                           29
                                           30
